           Case 2:18-cr-00163-HCM-DEM  Document 5 Filed
                                  NORFOLK/NEWPORT NEWS12/11/18
                                                        DIVISION Page 1 of 2 PageID# 10
                                              GUILTY PLEA PROCEEDINGS


Date:     12/H/lg
Time Set: 12:00 p.m.                                               Presiding Judge:      Henrv Coke Morgan.Ir.. SllSDJ
Started: I ^•0O pii\                                                    Court Reporter:
Ended:                                                                  U.S. Attorney:    Katie Dougherty
                  fDi.
                                                                        Defense Counsel: Larrv Woodward.Retained

                                                                        Courtroom Deputy: Lori Baxter j
                                                                                                                    u
                                                                        Interpreter:


 Case No.      2:18crl63                      Defendant:           STEVEN ERIC KREMER

                                                                       ( )in custody                   ( )on bond
     _Deft. agreed to w/draw plea of not guilty to Count(s),        . and enter a plea of guilty to said Count.
\y Court inquired re prior plea offers.
a/Deft,agreed to plea to a criminal information.
        Deft. sworn.

      Waiver of Indictment filed.

     Court fully advised deft, re proceedings and his rights.   Deft, acknowledged he understood.
     . Court explained charge and maximum penalties.

a/ Plea agreement reviewed and filed in open court.
      Court inquired re vol. of plea.

 \/ Court inquired re threats or promises.
     Plea of guilty entered by defendant to Count(s) 1 . 5' Cj..
     Court explained to defendant that by pleading guiity he waived jury trial.
     Defendant satisfied with services of counsel.

     Continued for pre-sentence report.

     Court advised deft,that by pleading guilty he waived his right of appeal, pursuant to plea agreement.

     Statement of facts read Into the record by
 v/ statement of Facts filed in open court.
     Plea of guilty to Count(s)     1.12. ^.X      accepted by Court.
     Court finds defendant GUILTY.      .

     Set for disposition.      5l2Tln & IXOOpm                               in NORFOLK.

     Unsigned copy of Sentencing Procedure Order furnished to defendant before Court convened.

     Sentencing Procedures Order entered and filed in open court.
     Bond set i            H                    conditions next oarel^ Court cautioned re bail iumoine.
\/ Consent Order of Forfeiture entered and filed.
    . Defendant remanded to custody of Marshal.
        Case 2:18-cr-00163-HCM-DEM Document 5 Filed 12/11/18 Page 2 of 2 PageID# 11
                                    STANDARD CONDITIONS OF RELEASE

1)    Deft=s. travel is restHet^ to the State of Virginia
2)    Deft is directed to refrainlft<om excessive use of akoH^l.
3)    Deft,is directed to refrain fromanj^use or unjatnui possession of a narcotic drug and other controlied
      substances defined in 21 U.S.C.802 uilless^rrescribed by a licensed medical practitioner.
4)    Deft,is directed to surrender any pas^pwrH<tthe Probation Office.
5)    Deft,is prohibited from obtainin&aiiy passpm
6)    Defendant shall report as som^possible,to the p^etrial services office or supervising officer any contact with
      any law enforcement perspnfiel,including, but not limite^to,any arrest, questioning, or traffic stop.
7)    Defendant is prohibited^om possessing a firearm, destructive device, or other dangerous weapon.
8)    Defendant shall sulMnit to method of testing required by the prbtqal services office or the supervising officer
      for determinin^^ether the defendant is using a prohibited substahc& Such methods may be used with
      random frraUracy and include urine testing, the wearing of a sweat pmdi,^a remote alcohol testing system,and
      or any form of prohibited substance screening or testing.
9)     Defeiraant shall participate in a program of inpatient or outpatient substance abu^ therapy and counseiing if
      deemed advisable by the pretrial services officer or supervising officer.
10)   Jwport to the U.S. Probation Office.

                                            SPECIAL CONDITIONS OF RELEASE                                       16)
        Travei is restricted              VAt     X>£ ATI/C WV Au'LI^x

        Deft, is directed to maintain residence.

        Deft, is directed to seek and maintain verifiable employment as directed by the Probation Office.

        Deft, is directed to report on a reguiar basis to the Probation Office

       Deft,is directed to report to the Office of Probation as directed

        Deft,is directed to undergo substance abuse testing and treatment as directed by the Probation Office, at the
      expense of the defendant.

         Deft,is directed to submit to electronic monitoring with time outs as directed by the Probation Office, at
      the expense of the defendant.

       Deft,is directed to refrain from possession a firearm, destructive device, or other dangerous weapon.

       Deft,is directed to avoid all contact with alleged victims and/or potential witnesses or co-conspirators.

       Deft,is prohibited from committing any offense in violation of federal, state or local law.

       Deft, is directed to cooperate with their Court-appointed counsei in the preparation of their defense.

       Deft, is directed to provide any requested financial information as directed by the Probation Office.

       Deft,is prohibited from opening any new iines of credit without permission of the Probation Office.

       Court directs Bond to be executed by deft, and

       Court directs that deft, be released to the custody of
